Citation Nr: 0805959	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for onychomycosis (claimed as a fingernail and 
toenail condition.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1973.

This appeal arises from a September 2002 rating decision by 
the Des Moines, Iowa Regional Office (RO) of the Department 
of Veterans' Affairs that denied service connection for a 
back injury.  This appeal also arises from a March 2003 
decision granting service connection for onychomycosis and 
assigning an initial disability rating of 30 percent, 
effective from December 18, 2002.

In July 2004, the veteran testified in a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript 
has been associated with the claims file.

In April 2005, the Board remanded the matter for additional 
development, and it is now before the Board for final 
consideration.


FINDINGS OF FACT

1.  The veteran does not have a back disability related to 
his military service. 

2.  The veteran's disability does not involve more than 40 
percent of his entire body or of exposed areas affected, nor 
has he required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected onychomycosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection, Low Back Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.   
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the veteran's claim for service connection 
for a back disorder, the veteran's service medical records 
show that he was treated only one time while in service for 
back pain and that treatment was in December 1969.  At that 
time, the records indicate that the veteran had back pain.  
No diagnosis or treatment was indicated.

VA medical records from March 1977 indicate that the veteran 
had suffered pain in his low back and legs for approximately 
two years.  The records further indicate that the veteran did 
not have radiculitis, but that he had some pain in his 
buttocks upon sitting.  The veteran had full range of motion 
of the spine when flexing and extending, and with lateral 
movement.  He had no muscle spasms, his reflexes were normal, 
and he had negative Patricks bilaterally.  The x-rays of the 
spine were normal.  The VA medical provider indicated that 
the veteran's back had no physical, neurological, or x-ray 
abnormalities and prescribed oral analgesics, or painkillers.  

The veteran underwent a VA exam in August 2002 and again in 
June 2006.  At the August 2002 exam, the veteran indicated 
that he injured his back when he was forced to perform a duck 
walk maneuvers holding cases over his head while in basic 
training.  He further indicated that he had back surgery 
twice in 2000, which improved his symptoms somewhat.  The 
examiner indicated that the back showed no obvious postural 
defects and diagnosed the veteran with degenerative 
spondylosis of lumbar spine status post laminectomy at L4-5 
with no evidence of recurrent nerve root entrapment.  

The examiner opined that because the veteran failed to seek 
medical attention for over 25 years since the claimed injury, 
that it was less likely than not that the veteran had injury 
to the back while in service, providing evidence against this 
claim. 

In June 2006, the veteran had another VA exam.  The examiner 
reviewed the claims file, examined the veteran, and indicated 
that it is less likely as not that the degenerative changes 
of the lumbar spine, status post lumbar spine, are a 
complication of military experiences as there is no record in 
the claims file of any complaints regarding the spine until 
greater than 20 years after leaving the military, providing 
more evidence against this claim.

The Board notes that the veteran's private physician 
submitted a letter in February 2001 indicating that his back 
disability was as least as likely as not due to his military 
service.  However, the medical provider did not provide any 
reasoning for his opinion, nor did the veteran provide any 
other medical records from this provider.

At his hearing before the Board in July 2004, the veteran 
testified that he injured his back while being forced to duck 
walk through sand while holding a footlocker above his head.  
He testified that while performing this exercise, he heard 
something pop and has had problems with his back ever since.  
He indicated that he did not seek treatment at that time 
because he was told that if he went to sickbay he would be 
forced to endure another eight-week training course.  He 
further testified that he sought medical treatment several 
times for back problems.  He stated that on two or three 
occasions a corpsman would assign him to light duty.  He 
testified that this occurred around 1971 in Okinawa and in 
1970 while at Camp Lejeune.  His job in the military was with 
AmTrac as a crewman, which exacerbated his pain.

Also of record is a letter from a private physician, dated 
July 2004, stating that the physician treated the veteran for 
lumbosacral problems in 1975 or 1976.  The veteran was under 
his care for 6 to 8 weeks; however, the physician was unable 
to recall the outcome of the veteran's condition.  

Finally, the Board notes that the veteran was treated by VA 
facilities from 2003-2004 for chronic low back pain.  During 
VA appointments in July and September 2003, the veteran 
reported that his pain began in military service while 
carrying his locker over his head.  An opinion regarding the 
etiology of the veteran's back problem was not provided at 
either visit.

Based upon the evidence provided, the Board must find that, 
overall, the service medical records and post-service medical 
records provide evidence against this claim as they fail to 
indicate a chronic back disorder originating from active 
service. 

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. 488, 
496 (1997).  The veteran sough treatment from a private 
provider in either 1975 or 1976 for 6 to 8 weeks, and was 
treated by VA in 1977.  He did not seek additional treatment 
for almost 20 years.  This lengthy period without complaint 
or treatment indicates that the veteran did not suffered 
symptoms of chronic back disorder as a result of service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

At his hearing before the undersigned, the veteran stated 
that he had received treatment from other providers; however, 
despite remanding the case to permit further development, the 
veteran failed to send his private medical records to VA and 
failed to return the medical record authorization and release 
form to the RO so that VA could obtain his private medical 
records.  Thus, the lack of evidence of treatment subsequent 
to service is highly probative evidence against the 
appellant's claim.

Simply stated, the Board finds that the post-service 
treatment records provide evidence against this claim, 
indicating a condition that began years after service. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of an current orthopedic disability 
based on service or an back injury many years ago.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
personal opinion that his back disability is related to 
service many years ago is not a sufficient basis for awarding 
service connection.  Accordingly, the Board finds that the 
service and post-service treatment (or lack of treatment) 
outweighs his statements at this time.

Beyond the above, the Board must find that the medical 
opinions against this claim are of higher probative weight 
then the medical opinion that supports this claim and the 
veteran statements.  The service and post-service treatment 
records also provide limited evidence against this claim, 
indicating a chronic disorder that began many years after 
service and the alleged back injury in service.        

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b). 

II.  Increased Rating, Onychomycosis

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118 
(2007). 

In the VA exam report from March 2003, the examiner noted 
that the claims file had been reviewed and that the veteran 
had been taking oral antifungal agents and using topical 
antifungal creams, some of which were prescribed and some 
over the counter lotions.  The examiner noted that the right 
hand had some yellowish discoloration and evidence of 
regrowth of nail of the third and fifth fingers.  Also noted 
was some dryness and scaliness of the palms with dry papules, 
as well as a callus.  The left hand and fingernails were OK.  
Concerning the toenails, there was some fissuring between the 
second and third toes.  The examiner noted that the fissuring 
was superficial but that the area was moist.  The veteran had 
a yellowish discoloration and thickening of the toenails of 
both feet, with the right greater than the left.  

The examiner diagnosed the veteran with onychomycosis 
involving his toes and a fungal infection of his fingernails 
with continuous cycling of regrowth and the nails falling 
off.  He further indicated that it interfered with the 
veteran's occupation, requiring him to wear gloves, and that 
the veteran's ability to eradicate these issues is very low.

The Board finds that the report provides evidence against 
this claim, indicating that the higher evaluation criteria 
are not met. 

Another VA exam was conducted in June 2006.  The examiner 
reviewed the claims file and noted that the veteran was 
complaining of onychomycosis of the fingernails of the right 
hand and of both feet and of some light colored spots over 
the right chest.  The examiner noted that the veteran was not 
receiving therapy for his skin disorders at the time of the 
exam.

On examination, the examiner noted that the veteran had 
onychomycosis of all of the fingers of the right hand, and 
none of the left.  He indicated that there was scaling of the 
palmar surface of the right hand and along the medial and 
lateral aspects of both feet in a moccasin distribution.  
Also noted was mild onychomycosis of multiple toenails.  The 
light spot on the veteran's chest was tentatively identified 
as tinea versicolor, but the veteran could not report any 
changes with panning; therefore, the exact diagnosis remains 
unknown.  The veteran was diagnosed with dermatophytosis 
involving both feet and the right hand.  

The Board again finds that the report provides evidence 
against this claim, indicating that the higher evaluation 
criteria are clearly not met. 

The veteran also submitted private medical records from his 
dermatologist that show that in October 1997 the veteran was 
diagnosed with a fungus and prescribed Spectazole and a 
Retin-A cream.  In December 1997, the veteran was prescribed 
Sporanox.  He was diagnosed as having onychomycosis toenails 
and fingernails bilaterally and acne vulgaris comedonal.  In 
June 2002, the veteran' records indicate that he had scaly 
feet with yellow thickening nails.  He was prescribed over 
the counter Lamisil as well as Spectazole and Zeasorb.

At the hearing before the undersigned in July 2004, the 
veteran testified that he was treating his onychomycosis with 
Lamisil or similar over the counter medicine.  Prior to his 
hearing, he took prescription medication to control the 
symptoms.  He further indicated that his fingernails and 
toenails were yellowed and cracked and that they would bust.  
He indicated that he loses fingernails every couple of years 
and that the process of losing a nail is painful.  In 
addition, the veteran testified that his cream does not 
alleviate the disease.  

The veteran also indicated that people would not shake hands 
with him if they could see his hands first and further stated 
that the condition has hindered his efforts to find a new 
job.  Regarding his toenails, the veteran stated that the 
condition and splitting of his toenails did not cause him to 
limp.

The Board reviewed the VA medical examinations, VA treatment 
records, and private records and finds that they do not 
reflect that the onychomycosis involves more than 40 percent 
of the entire body or of exposed areas affected.  Further, 
the medical evidence does not reflect that it has required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  For example, the veteran was not 
undergoing treatment at the June 2006 VA skin examination, 
and at the time of the March 2003 VA exam, the veteran was 
taking oral antifungal agents and using topical antifungal 
creams, some of which were prescribed and some over the 
counter lotions.  Consequently, the record does not reflect 
that he is entitled to a rating in excess of 30 percent under 
Diagnostic Code 7806.

It is important for the veteran to understand that without 
taking into consideration all of the problems associated with 
this condition, the current evaluation could not be 
justified.  While the veteran clearly has problems associated 
with his skin condition (the basis of the 30 percent 
evaluation), the higher evaluation for a skin condition are 
clearly not met in this case

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or "marked" 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.        

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by VA exams and private medical 
records that clearly indicate that he does not meet the 
standards for a higher evaluation.  Thus, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 30 percent for his 
onychomycosis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim for service connection 
for a back injury, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
onychomycosis (claimed as fingernail and toenail condition.).  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2001 and January 2003 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was afforded VA medical 
examinations in August 2002, March 2003, and June 2006.  The 
RO has obtained VA outpatient treatment records.  The veteran 
submitted private treatment records, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Subsequent to the 
hearing, the Board remanded the case to, among other things, 
provide additional time to obtain treatment records from 
private medical providers; however, the veteran failed to 
tender a release so that VA could obtain the records and 
failed to obtain and send the records to VA himself.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
onychomycosis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


